DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01 April 2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to amended claim 18 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to 103 rejections, applicant argues that Criton does not teach automatic determination, but the edge is determined by the user, different from claimed limitation of amended claim 18 (pages 7-8). 
The examiner submits that Criton was not incorporated for automatic detection as argued, and the examiner has incorporated “Destrempes” for teaching the amended limitations. 
Applicant’s arguments, see page 5, filed 23 February 2022, with respect to 112 rejections have been fully considered and are persuasive in view of amendment.  The 112 rejection of 03 December 2021 has been withdrawn. 


Claim Rejections - 35 USC § 103
The following rejection has been modified in view of applicant's arguments and/or amendments.
	
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 18-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over “Abe et al.,” US 2004/0111028 (hereinafter Abe) and in view of “Destrempes et al.,” US 2010/0081931 (hereinafter Destrempes). 
Regarding to claim 18, Abe teaches an ultrasonic diagnostic device comprising:
An ultrasonic probe including ultrasonic transducers for transmitting ultrasound to a living body tissue and receiving ultrasound reflected therefrom to output reception signal (an ultrasound probe 1 [0030]-[0032] contacts with the surface of the object to transmit/receive ultrasonic waves)
A transmission/reception circuit (transmitting section 2 which generates driving signals to said ultrasonic probe ([0030]) and that processes reception signals output from said ultrasonic probe to generate first reception and second reception data (an ultrasound receiving section which receives ultrasound reflected signals from the interior of the object [0030], B-mode processing section 4, Doppler mode processing section 5);
A memory that stores said first and second reception data generated by said transmission and reception circuit (Image storage circuit storing image data [0042]-[0043]); 
A processor that generates, based on said first reception data stored in said memory, B mode image data to display a B mode image (B mode image processing section [0030]) and generates, based on said second reception data corresponding to at least  one line of interest set in said B mode image on said display (line of interest on B-mode image set [0043]), M mode image data to display one M mode image or plural M mode images on said display based on said M mode image data (image processor extracts velocity data at this LOI from a plurality of two dimensional image data in the image storage circuit [0043], M- mode image), and that sets a tracking point on said one M mode image or selected one of said plural M mode images on said to perform tracking from the set tracking point (operator can set the position of the time bar 62 on M-mode image [0077]-[0079], tracking the movement of a specific local tissue in a temporal profile [0099], cursor to set a time phase as starting point of tracking [0109], [0112], movement of a specific region is set as a tracking starting point [0113])
calculates an elastic index based on said second reception data corresponding to said one M mode image or said selected from said M mode images (spatial and temporal profiles of velocity information in a predetermined region of this arbitrary M-mode image data [0043], displacement or strain [0028], [0118]).
In regards to “using brightness profile at a time of interest set in said one M mode image,”  the examiner submits that M-mode image, by definition, is temporal changes of the velocity information of the tissue ([0068]), and Abe explicitly discloses that M-mode image is displayed in luminance (brightness) over timeline ([0068]), and also teaches that setting the mode of displaying physiological characteristics of the patient in the luminance of a M-mode image ([0072]).
Accordingly, when Abe sets tracking point in M-mode image using the time bar in the M-mode image, it will use the brightness (lightness) profile as claimed. 
Furthermore, Abe discloses automatic detection of points in M-mode image, as Abe teaches 
Abe does not further explicitly teach setting tracking points by automatically determining at least two points having a predetermined brightness value and located on one of a leading edge and a trailing edge of respective peaks of a brightness value in M mode image as claimed. 
However, in the analogous ultrasound imaging field of endeavor, Destremp discloses setting tracking points by determining two points having a predetermined brightness value and located on one of a leading edge and a trailing edge of peaks of a brightness value as claimed (intima-media layer defined and thickness of the intima-media layer determined [0047], [0050], selecting a number of pixels within the layer [0064]: The examiner notes that boundary determination involves selecting at least two points of certain brightness values). 
Destremp also discloses that performing determination of intima-media layer on brightness data of M-mode image ([0049]), and that initial estimation/segmentation process can be performed automatically ([0187]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify setting cursor in M mode as taught by Abe to incorporate Destrempes’ teaching of segmentation in M mode, since setting boundary point in M mode with peaks of predetermined brightness value was well known in the art as taught by Destrempes.  One of ordinary skill in the art could have combined the elements as claimed by Abe with no change in their respective functions, but simply incorporating estimation/determination of intima-media layer taught by Destrempes, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to effectively segment intima-media layer and determine IMT thickness of the region of interest to provide early diagnosis ([0047]), and there was reasonable expectation of success.
Regarding to claims 19-23, Abe and Destrempes together teach all limitations of claim 18 as discussed above.
Abe further teaches following limitations:
Of claim 19, wherein, within a range of time of interest of said second reception data set on said M mode image or  selected from said one or said selected M mode image on said display, said processor calculates said elastic index based on said second reception data corresponding to said one M mode image or said selected Mode image ( temporal profiles [0043], physiological characteristics of the patient in time phase of an arbitrary M-mode image [0050], M-mode image in one heart beat [0076], spatial/temporal profile of a physiological characteristic of the patient at the time determined by the position of the time bar on the arbitrary M- mode image [0078]-[0079])
Of claim 20, wherein said processor performs tracking on a tracking portion set in said one M mode image or said selected M mode image on said display within said range of time of interest to calculate said elastic index corresponding to said M mode image (position of time bar 62 on M-mode image, [0078]-[0079], [0081]-[0082], [0118], tracking the movement of the tissue in a temporal profile[0099], automatic tracking means for M-mode image [0100], cursor to set a time phase as starting point of tracking [0109], [0112], spatial and temporal profiles of velocity information in a predetermined region of this arbitrary M-mode image data [0043], displacement or strain [0028], [0118]).
Of claim 22, wherein said processor calculates, from information on said tracking portion that is set, at least one of an IMT (intima media thickness), a blood vessel diameter and a ratio between a minimum blood vessel diameter and a maximum blood vessel diameter to display a selected one on a display portion along with said elastic index (display a waveform concerning displacement of a blood vessel wall, diameter, velocity simultaneously, [0016], [0031]-[0032], [0088]-[0089])
Of claim 23, wherein said processor automatically selects and sets, according to a predetermined characteristic, said tracking portion from said M mode image (automatic tracking means which can track the locus of the movement of a specific region of tissue from positional information of the tissue [0100])
Regarding to claim 21, Abe and Destrempes together teach all limitations of claim 20 as discussed above. 
Destrempes discloses tracking portion includes a boundary between an intima and a adventitia, media layer, and lumen-intima interface and media-adventitia interface ([0047] Figure 4 ). 
Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Abe and Destrempes as applied to claim 18 above, and further in view of “Nogata et al.,” US 2010/0121192 (hereinafter Nogata).
Regarding to claim 24, Abe teaches all limitations of claim 18 as discussed above.
Abe further discloses elastic index as strain ([0118]), but does not explicitly teaches that elastic index as at least one of a stiffness parameter, a strain rate and an elastic modulus as claimed.
However, Nogata teaches calculating elastic modulus from ultrasound image data ([0015], [0059], and [0067]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Abe as taught by Abe to include teaching of Nogata, as both Abe and Nogata are directed to ultrasonic analysis of strain of the tissues, and since calculating elastic modulus from ultrasound image data was well known in the art as taught by Nogata.  One of ordinary skill in the art could have combined the elements as claimed by Abe with no change in their respective functions, but further calculating elastic modulus from its determined strain, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the date of the claimed invention.  The motivation would have been to provide early diagnosis of the blood vessel related disease based on mechanical integrity of the tissues ([0002]), and there was reasonable expectation of success.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hayden (US 6,267,728) discloses M-mode ultrasound monitoring the position of the arterial wall over time and slope of the wave is calculated to determine thickness of the wall (Col. 5 lines 14-57), and can provide accurate measurement of the intimal wall of the vessel (Col. 6 1st and 2nd paragraphs). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA J PARK whose telephone number is (571)270-1788.  The examiner can normally be reached on Monday-Thursday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 408-918-9701.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICIA J PARK/Primary Examiner, Art Unit 3793